Citation Nr: 0803191	
Decision Date: 01/29/08    Archive Date: 02/08/08	

DOCKET NO.  05-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder. 

2.  Entitlement to service connection for essential 
hypertension. 

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and stent 
placement. 

4.  Entitlement to service connection for erectile 
dysfunction. 

5.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty and in the reserves from 
February 1968 to January 1970, with active duty service in 
the Republic of Vietnam from July 1969 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and an April 2005 decision by the VARO in Waco, Texas.

In a rating decision of April 2005, the RO granted a 20 
percent evaluation for service-connected Type II diabetes 
mellitus, effective from October 21, 2004.  The veteran, in 
correspondence of March 2005, had previously indicated that 
his appeal for an increased evaluation for service-connected 
diabetes mellitus would be resolved with the assignment of a 
20 percent evaluation effective from that date.  Accordingly, 
that issue is not currently before the Board.

The Board further notes that, in a rating decision of May 
2007, the RO granted service connection for bilateral hearing 
loss, as well as for peripheral neuropathy of the bilateral 
upper and lower extremities.  Accordingly, those issues, 
which were previously before the Board, are no longer on 
appeal.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

2.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.

3.  Essential hypertension is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service-connected disability or 
disabilities, including diabetes mellitus.

4.  Coronary artery disease, status post myocardial 
infarction and stent placement, is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected disability 
or disabilities, including diabetes mellitus.

5.  Erectile dysfunction is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability or 
disabilities, including diabetes mellitus.

6.  The veteran's tinnitus is as likely as not causally 
related to his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  Essential hypertension is not proximately due to, the 
result of, or aggravated by a service-connected disabilities 
or disabilities, including diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Coronary artery disease, status post myocardial 
infarction and stent placement, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  Coronary artery disease, status post myocardial 
infarction and stent placement, is not proximately due to, 
the result of, or aggravated by a service-connected 
disability or disabilities, including diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

6.  Erectile dysfunction was not incurred in or aggravated by 
active military service, nor is it in any way proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities, including diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

7.  Tinnitus is as likely as not proximately due to and/or 
the result of the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his service medical records, as 
well as VA and private inpatient and outpatient treatment 
records and examination reports, and various statements by 
the veteran's friends and/or relatives.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Law and Regulations - Generally

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, as well as for hypertension, coronary artery 
disease, erectile dysfunction, and chronic tinnitus.  In 
pertinent part, it is contended that all of the 
aforementioned disabilities had their origin during the 
veteran's period of active military service.  In the 
alternative, it is contended that the veteran's hypertension, 
coronary artery disease, and erectile dysfunction are in some 
way proximately due to, the result of, or aggravated by his 
now service-connected Type II diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
coronary artery disease and/or hypertension, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Finally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2007).  The United States Court 
of Appeals for Veterans Claims (Court) has also held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
covers claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provisions of 38 C.F.R. § 3.310(b) were moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to onset of aggravation by the service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nevertheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, as this 
version favors the veteran.  See generally VAOPGCPREC 7-03 
and VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is a proximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of 
the doubt will be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  The benefit 
of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

Psychiatric disorder, hypertension, coronary artery disease, 
and erectile dysfunction

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any of the disabilities at issue.  At the time of 
a service separation examination in December 1969, the 
veteran's heart, as well as his vascular and genitourinary 
systems, were entirely within normal limits, and no pertinent 
diagnoses were noted.  Significantly, a psychiatric 
evaluation conducted as part of the veteran's service 
separation examination showed no evidence whatsoever of any 
psychiatric disability.

In point of fact, the earliest clinical indication of the 
potential presence of an acquired psychiatric disorder is 
revealed by private medical records dated in 1986, more than 
16 years following the veteran's discharge from service, at 
which time he was found to be suffering from "situational 
anxiety."  The earliest clinical indication of the presence 
of any cardiovascular disability is revealed by private 
medical records dated in 1996, approximately 26 years 
following the veteran's discharge from service, at which time 
he was described as suffering from hypertension and "probable 
angina."  Erectile dysfunction was first noted no earlier 
than 2000, fully 30 years following the veteran's separation 
from active military service.

In addition to contentions regarding "direct" service 
connection, the veteran has argued that his current 
hypertension, coronary artery disease, and erectile 
dysfunction are in some way related to his now service-
connected Type II diabetes mellitus.  In that regard, while 
following a VA cardiovascular examination in February 2004, 
the examiner was of the opinion that the veteran's heart 
disease, hypertension, and erectile dysfunction were "very 
likely" related to his diabetes, that same examiner commented 
that the veteran's long history of smoking and 
hypertriglyceridemia might also have contributed to his heart 
disease and resulting coronary interventions.  Moreover, 
following a VA genitourinary examination conducted at that 
same time, the examiner attributed the veteran's erectile 
dysfunction not only to diabetes, but also to (nonservice-
connected) cigarette smoking and atherosclerosis, as well as 
hypertension and medication for that disability.

The Board observes that, in a private outpatient treatment 
record dated in May 2000, the veteran was described as 
suffering from impotence and depression secondary to a beta-
blocker prescribed for his (nonservice-connected) heart 
disease and hypertension.  Moreover, following a VA 
examination for diabetes mellitus in February 2004 (which 
examination involved a full review of the veteran's medical 
records), the examiner was of the opinion that the veteran's 
hypertension, erectile dysfunction, and ischemic heart 
disease were "less likely than not" the result of his 
diabetes mellitus.  Significantly, at the time of that 
examination, it was noted that all of those conditions 
existed prior to the onset of the veteran's diabetes 
mellitus.  

Finally, the Board notes that, at the time of VA 
cardiovascular and genitourinary examinations in October 
2005, the examiner indicated that his "careful review of the 
records" showed that the veteran's diabetes was diagnosed no 
earlier than 2003.  Moreover, private medical records showed 
that glucose tolerance testing conducted in 1990 found 
evidence only of reactive hypoglycemia, which was "not 
diabetes mellitus," nor a harbinger of that disability.  The 
examiner further indicated that the veteran's hypertension 
and heart problems began no earlier than 1996, years before 
any evidence of diabetes mellitus.  Erectile dysfunction, it 
was noted, occurred as early as 2000, three years prior to 
the veteran's diagnosis of diabetes mellitus.  Following a 
comprehensive review of all available medical records, the 
examiner was of the opinion that the veteran's ischemic heart 
disease, hypertension, and erectile dysfunction were "all 
clearly documented" to have preceded the onset of his 
diabetes by a number of years.  Moreover, those records did 
not indicate that the veteran's (service-connected) diabetes 
mellitus had significantly aggravated or accelerated any of 
those conditions beyond natural progression.

The Board acknowledges that, in correspondence of early March 
2005, one of the veteran's private physicians wrote that the 
veteran's hypertension and coronary artery disease were "more 
likely than not" related to his diabetes mellitus.  However, 
that physician offered no clinical rationale for his 
conclusion.  To date, the clear weight of the evidence is to 
the effect that the veteran's diabetes mellitus preceded the 
veteran's hypertension, coronary artery disease, and erectile 
dysfunction, and therefore, could not have been a causal 
agent in any of those disabilities.  Moreover, as noted 
above, there currently exists no persuasive evidence that the 
veteran's diabetes mellitus in any way aggravated his 
coronary artery disease, hypertension, or erectile 
dysfunction.  Under the circumstances, the preponderance of 
the evidence is against the veteran's claims for service 
connection on both a direct and secondary basis.

Chronic tinnitus

Turning to the issue of service connection for chronic 
tinnitus, the Board acknowledges that the veteran's service 
medical records show no evidence of that particular disorder.  
Moreover, following a VA audiometric evaluation in February 
2004, the examining audiologist was of the opinion that any 
relationship between the veteran's military noise exposure 
and his current tinnitus would be "speculative."  
Nonetheless, during the course of that examination, the 
audiologist noted that the veteran's tinnitus was "most 
likely due to the same causative factor as his (now service-
connected) hearing loss.  Significantly, service connection 
has now been granted for bilateral hearing loss as a 
"complication" of the veteran's service-connected diabetes 
mellitus.  Under the circumstances, and given the statement 
of the aforementioned VA audiologist, the Board is of the 
opinion that the veteran's tinnitus is in some way causally 
related to the (service-connected) hearing loss which has 
been found to be a "complication" of the veteran's 
(service-connected) Type II diabetes mellitus.  Accordingly, 
service connection for chronic tinnitus is in order.


PTSD

Finally, as regards the issue of service connection for post-
traumatic stress disorder, the Board notes that service 
connection for that disability requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an inservice stressor; and credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, it is clear that a portion of the 
veteran's service was in the Republic of Vietnam.  Similarly 
clear is that, based on that period of service, the veteran 
was awarded a Combat Action Ribbon and Bronze Star, as a 
result of which his inservice stressors have been conceded.  
What remains to be established is whether the veteran does, 
in fact, suffer from a post-traumatic stress disorder related 
to his claimed inservice stressors.  

In that regard, the Board notes that, since the time of the 
veteran's discharge from service, he has received a number of 
varying psychiatric diagnoses, including major depressive 
disorder, panic disorder, and anxiety disorder.  However, he 
has yet to receive a diagnosis of post-traumatic stress 
disorder.  While at the time of a VA psychiatric examination 
in March 2005, the veteran was described as meeting some of 
the criteria for post-traumatic stress disorder, he did not, 
in fact, receive a diagnosis of that particular disability.  
Moreover, a Minnesota Multiphasic Personality Inventory 
administered as part of the VA psychiatric examination proved 
to be invalid, with a profile characteristic of someone 
exaggerating and over-reporting symptoms "in order to falsely 
claim mental illness."  Significantly, a previous VA post-
traumatic stress disorder screening conducted in August 2004 
had been reported as "negative." 

The Board observes that, while since the time of the 
aforementioned VA psychiatric examination, the veteran has 
received ongoing VA psychiatric treatment, on none of those 
occasions has he received a diagnosis of post-traumatic 
stress disorder.  Under the circumstances, and absent a 
diagnosis of post-traumatic stress disorder, the veteran's 
claim for service connection for that disability must be 
denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to assist claimants.  
When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.   38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession which 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by October 2003 and October 2004 letters.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

It does not appear as though the veteran received notice as 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Nonetheless, the veteran has not been 
prejudiced in this regard.  As discussed above, the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder; 
essential hypertension; coronary artery disease, status post 
myocardial infarction and stent placement; and an erectile 
dysfunction are denied.  Thus, any downstream matters 
regarding the degree of disability and effective date are 
moot.  Additionally, although service connection for tinnitus 
is granted, the Dingess matters will be first addressed by 
the RO.  Thus, the veteran will not be prejudiced in this 
regard either.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has obtained the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports.  The veteran has also had ample opportunity to 
submit evidence and information in support of his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for chronic tinnitus is granted.

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Service connection for essential hypertension is denied.

Service connection for coronary artery disease, status post 
myocardial infarction and stent placement, is denied.

Service connection for erectile dysfunction is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


